                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                     Chapter 11
                                                           Case No. 19-11689 (JTD)
THG HOLDINGS LLC, et al.,                                  Jointly Administered

                      Debtors.

ALEX M. AZAR II, in his official capacity as               Adv. No. 19-50280 (JTD)
Secretary, United States of Department of Health
and Human Services; and Seema Verna, in her
official capacity as Administrator, Centers for
Medicare and Medicaid Services,

                      Appellants-Defendants,               Civ. No. 19-1714 (RGA)
              V.

TRUE HEAL TH DIAGNOSTICS, LLC,

                      Appellee-Plaintiff.


                                      MEMORANDUM

Joseph H. Hunt, Assistant Attorney General, David C. Weiss, United States Attorney, Ellen W.
Slights, Assistant United States Attorney, Wilmington, Delaware; Ruth A. Harvey, Lloyd H.
Randolph, John J. Siemietkowski, United States Department of Justice, Washington, D.C. ,
attorneys for the Appellants-Defendants.

Derek C. Abbott, Daniel B. Butz, Morris Nichols Arsht & Tunnell LLP, Wilmington, Delaware;
Eric E. Walker, Brian A. Audette, David J. Gold, Perkins Coie LLP, Chicago, Illinois, attorneys
for Appellee-Plaintiff.




March 27, 2020
ANDREWS, UNITED STA TES DISTRICT JUDGE:

       This matter arises from an appeal filed by the United States, on behalf of Alex M. Azar,

II, Secretary of HHS , and Seema Verma, Administrator for the Centers for Medicare and

Medicaid Services ("CMS," and together with HHS , the "Defendants"). Defendants have

appealed the Bankruptcy Court' s August 29, 2019 Order Enforcing the Automatic Stay (Adv.

D.I. 28) 1 ("Order") and accompanying Memorandum Opinion (Adv. D.I. 27), True Health

Diagrzostics, LLC v. Azar (In re THG Holdings LLC), 604 B.R. 154 (Bankr. D. Del. 2019). The

Order granted a motion filed by debtor True Health seeking to enforce the Bankruptcy Code ' s

automatic stay in connection with CMS ' s withholding of Medicare payments for post-petition

services rendered by True Health. Pending before the Court is True Health ' s Motion to Dismiss

the Appeal. (D.I. 16). Defendants argue that the Order is interlocutory, Defendants failed to

seek leave to file the appeal pursuant to Federal Rule of Bankruptcy Procedure 8004(a), and the

issues raised do not otherwise meet the criteria warranting interlocutory appeal. For the reasons

set forth below, the Court will (i) grant Defendants' Motion for Leave to File Surreply (D.I. 33)

and (ii) grant True Health's Motion to Dismiss.

I.     BACKGROUND

       A.     The Chapter 11 Cases and Order Enforcing the Automatic Stay

       On May 30, 2017, True Health received a Notice of Suspension of Medicare Payments

dated May 26, 2017 (the "2017 Suspension Notice") from CMS . (Adv. D.I. 1). The 2017

Suspension Notice informed True Health that CMS had suspended 100% of Medicare payments




1
 The docket of the adversary proceeding, captioned True Health Diagnostics, LLC v. Azar, Adv.
No. 19-5028 (JTD) (Bankr. D. Del.), is cited herein as "Adv. D.I. _," and the docket of the
Chapter 11 cases, captioned In re THG Holdings, LLC, No. 19-11689 (JTD) (Bankr. D. Del.), is
cited herein as "B.D.I.   "
                                                  2
to True Health as of May 25 , 2017 pursuant to 42 C.F.R. § 405.371(a)(2) on the basis of

"credible allegations of fraud ," which the letter explains can come from "any source" including

"fraud hotline complaints." The 2017 Suspension Notice cited eight specific claims submitted

over a one-year period that did not comply with Medicare guidelines. The eight claims represent

0.008% of all claims submitted by True Health to Medicare during the relevant time period. On

June 13 , 2019, True Health received a second suspension notice (the "2019 Suspensi~n Notice")

from CMS imposing another 100% payment suspension of Medicare payments to True Health.

This second suspension was based upon five of the same claims - all with 2017 service dates -

that were reviewed as part of the original 2017 suspension and investigation. Id.

        Soon after, on July 30, 2019 (the " Petition Date"), True Health and certain of its affiliates

filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code. (Se e B.D.I. 1). The

same day, True Health filed a complaint against Defendants, initiating an adversary proceeding

which asserted that CMS was violating§ 362(a) of the Bankruptcy Code by continuing to

withhold payments for services rendered by True Health post-petition. True Health

simultaneously filed a motion for preliminary injunction seeking to enforce the automatic stay

and enjoin Defendants from withholding Medicare payments owed to True Health in bankruptcy.

(See Adv. D.I. 1, 3, 4).

       The parties fully briefed the preliminary injunction motion, and on August 22, 2019, the

Bankruptcy Court held a hearing. (B.D .I. 4, 11, 13, 21 , 22). On August 29, 2019, the

Bankruptcy Court issued its Memorandum Opinion and entered the Order enforcing the

automatic stay and ordering the Defendants to release all Medicare payments withheld post-

petition and continue to make payments. (Adv. D.I. 27, 28). The Bankruptcy Court held, among

other things, that it had jurisdiction under the Third Circuit' s decision in University Medical



                                                  3
Center v. Sullivan (In re University Medical Center) , 973 F.2d 1065 (3d Cir. 1992) to enjoin

CMS from withholding Medicare payments from True Health in bankruptcy, finding that " [t]he

Third Circuit addressed this very issue extensively in University Medical Center, where it stated,

in agreement with the Ninth Circuit, that 'where there is an independent basis for bankruptcy

court jurisdiction, exhaustion of administrative remedies pursuant to other jurisdictional statutes

is not required ."' 604 B.R.at 159. The Bankruptcy Court held that True Health ' s right to receive

Medicare payments is property of its bankruptcy estate under 11 U .S.C. § 541(a), and CMS's

withholding of such payments after True Health's bankruptcy filing was a violation of the

automatic stay under 11 U .S.C. § 362(a) . Id. at 160-61 . The Bankruptcy Court rejected

Defendants' contention that withholding Medicare payments to True Health fit within the police

power exception to the automatic stay under 11 U.S.C. § 362(b)(4). See id. at 161. Accordingly,

the Bankruptcy Court entered its Order, which, among other things, required Defendants to

continue making Medicare payments owed to True Health on or after the Petition Date and

required Defendants to deliver all Medicare payments withheld on or after the Petition Date to

True Health within five business days . (See Adv. D.I. 28). The Order expires on the earlier of

(a) entry of a final judgment in the adversary proceeding, or (b) an order terminating the relief

granted under the Order. See id.

       On September 9, 2019, Defendants filed a motion to stay the Order pending appeal.

(Adv. D.I. 33). On September 25 , 2019, after full briefing and argument, the Bankruptcy Court

denied the motion to stay pending appeal. (Adv. D.I. 57).

       B.      Status of the Chapter 11 Cases and the Adversary Proceeding

       On September 20, 2019, the Bankruptcy Court entered an order approving the sale of

certain of Debtors ' operating assets as a going concern, which sale closed on October 1, 2019.



                                                 4
(B.D.I. 271). On October 30, 2019, the Bankruptcy Court entered an order approving the auction

sale of most of Debtors' remaining physical assets, which sale was completed by late November

2019. (B .D.I. 432). Debtors have since discontinued providing laboratory testing services to

Medicare beneficiaries and submitting claims to CMS for Medicare reimbursements. According

to the Debtors, CMS has now paid virtually all claims as required under the Order. (Adv. D.I. 75

at 4). On November 26, 2019, the Bankruptcy Court entered an order confirming the Debtors '

chapter 11 plan (the "Plan"), through which Debtors have transferred their remaining assets to a

liquidation trust to be liquidated for the benefit of creditors. (B.D.I. 531). The Plan became

effective on December 6, 2019 . (B .D.I. 552).

       The adversary proceeding remains pending in the Bankruptcy Court. On September 19,

2019, Defendants filed a motion to dismiss the adversary complaint, contending that the

Bankruptcy Court lacks jurisdiction and that True Health fails to state a claim upon which relief

may be granted. (Adv. D.I. 50). Briefing on Defendants ' motion to dismiss is complete. The

Bankruptcy Court has determined not to move forward with the adversary proceeding until this

Court has determined the status of the appeal. (See 10/2/19 Hr'g Tr. at 16:24-17:15 (status

conference on adversary proceeding)).

       On December 11, 2019, True Health filed a motion to voluntarily dismiss the adversary

proceeding pursuant to Federal Rule of Bankruptcy Procedure 7041. (Adv. D.I. 75). True Health

asserts that, following the asset sale, it is no longer performing lab tests or submitting claims to

CMS for Medicare reimbursement, and that it has received virtually all Medicare payments

owed. While the adversary proceeding "served its purpose by providing the relief necessary to

facilitate a successful conclusion to these chapter 11 cases," True Health now seeks to dismiss it,

as "the administrative costs of continuing this adversary proceeding outweigh any additional



                                                  5
benefits to the debtors' bankruptcy estates or the liquidation trust. " Defendants' deadline to

respond to True Health's motion to voluntarily dismiss the adversary proceeding was extended

by stipulation of the parties through April 1, 2020 (Adv. D.I. 79).

       C.      The Appeal

       On September 12, 2019, Defendants filed a notice of appeal with respect to the Order (the

"Appeal"). On September 23, 2019, Defendants filed a motion for stay of the Order pending

appeal. (D.I. 9). Following a hearing on October 16, 2019 (D.I. 31 ), this Court denied the

motion for stay. (D.1. 25). This Court agreed that University Medical Center is "binding

precedent" supporting the Bankruptcy Court' s exercise of jurisdiction over True Health's claims

to enforce the automatic stay against Defendants. This Court found that, as in University

Medical Center, the Debtor here is not challenging CMS's prepetition overpayment

determination or the propriety of the 2019 fraud suspension. Rather, the Debtor is only seeking

to enforce an automatic stay under section 362(a) and the Bankruptcy Court's jurisdiction over

such a request exists in controlling Third Circuit law.

       On September 30, 2019, True Health filed a motion to dismiss the appeal on the basis that

the Order is interlocutory and Defendants failed to seek leave of court as required under Federal

Rule of Bankruptcy Procedure 8004(a)(2). (D.I. 16). Defendants contend that the Order is final,

and that they therefore were not required to file a motion for leave. Defendants further contend

that the appeal meets the requirements for interlocutory appeal set forth in 28 U.S.C. § 1292(b).

The motion to dismiss is fully briefed. (D.I. 16, 23, 30, 33, 36). The Court did not hear oral

argument because the facts and legal arguments are adequately presented in the briefs and

record, and the decisional process would not be significantly aided by oral argument.




                                                 6
II.    JURISDICTION AND STANDARD OF REVIEW

       This Court has jurisdiction to hear appeals "with leave of the court, from interlocutory

orders and decrees, of bankruptcy judges entered in cases and proceedings referred to the

bankruptcy judges under section 157 of this title." 28 U.S.C. § 158(a)(3). A party attempting to

appeal an interlocutory order must file a motion for leave to appeal an interlocutory order.

Federal Rule of Bankruptcy Procedure 8004 provides, in pertinent part, that:

       (a) Notice ofAppeal and Motion for Leave to Appeal. To appeal from an interlocutory
       order or decree of a bankruptcy court under 28 U.S.C . § 158(a)(3), a party must file with
       the bankruptcy clerk a notice of appeal as prescribed by Rule 8003(a). The notice must:

               (1) be filed within the time allowed by Rule 8002;

               (2) be accompanied by a motion for leave to appeal prepared in
               accordance with subdivision (b); and

               (3) unless served electronically using the court's transmission equipment, include
               proof of service in accordance with Rule 8011 (d).

Fed. R. Bankr. P. 8004(a). The parties dispute whether the Order is final or interlocutory.

III.   DISCUSSION

       Notwithstanding True Health' s pending motion to voluntarily dismiss the adversary

proceeding, it is Defendants' position that their appeal is not moot by virtue of any of the

circumstances cited by the Debtors. Defendants assert that the Debtors ' discontinuation of

laboratory testing and submission of claims for payment do not moot the appeal because "CMS

has already delivered millions of dollars to [True Health]" pursuant to the Order. (D.1. 23 at 9).

"Reversal would mean that the funds paid under the Order should be returned to CMS and that

[True Health]'s entitlement to the funds would be determined after a completed investigation and

any appropriate administrative proceedings." (Id. (citing "42 U.S .C. § 405(h), as made

applicable by 42 U.S.C. § 1395ii")).



                                                 7
       A.      The Order Is Interlocutory

       True Health and Defendants each make arguments based on the fact that the Order has

the practical effect of injunctive relief. 2 Although True Health filed the adversary proceeding

seeking to enforce the automatic stay, it also moved for a preliminary injunction. However, the

Bankruptcy Court titled the Order as an "Order Enforcing the Automatic Stay." It found that it

was "not necessary for True Health to establish each of the factors necessary to impose a

preliminary injunction because the Bankruptcy Code itself establishes the basis for enforcement

of the automatic stay." True Health, 604 B.R. at 162. The Memorandum Opinion does include a

short analysis applying the four-factor test,3 merely noting, "Even if was necessary to establish

the preliminary injunction factors for the automatic stay to apply, True Health met those

requirements. " Id. The Court agrees that, " having concluded that the post-petition Medicare

reimbursement payments are property of the estate and that the Defendants have violated the

automatic stay," id. at 161 -62 , True Health was not required to establish the preliminary



2
  True Health argues that appeals of orders granting or denying a preliminary injunction are
interlocutory. (D.I . 16 at 5, citing 28 U.S.C. § 1292(a)(l) (" [T]he courts of appeal shall have
jurisdiction of appeals from: (1) interlocutory orders of the district courts of the United States . ..
or of the judges thereof, granting, continuing, modifying, refusing or dissolving injunctions, or
refusing to dissolve or modify injunctions ... "); Iles v. De Jongh, 638 F.3d 169, 172 n.l (3d Cir.
2011)). Defendants contend that the Order is final , but even if the Order is interlocutory,
Defendants have an immediate right to appeal pursuant to 28 U.S.C. §§ 158(c)(2) and 1292(a)
because the Order "provides injunctive relief. " (D .I. 23 at 1, 7).
3
  While not required to do so, the Bankruptcy Court evaluated the factors necessary to impose a
preliminary injunction and found that True Health satisfied all four elements for a preliminary
injunction, including that (1) True Health is likely to succeed in the adversary proceeding, (2)
True Health would be irreparably harmed absent an order enforcing the automatic stay because it
would be "deprived of a significant portion of its revenues" and "without those payments True
Health will be in default of its DIP financing" and forced into a liquidation, (3) the harm to True
Health outweighed any harm to Defendants, who " have not shown that they would suffer any
harm if the injunction is granted," and (4) the public interest would be served by entering an
injunction enforcing the automatic stay because "Congress has established a system under the
Bankruptcy Code that favors the ability of companies to restructure rather than liquidate." True
Health, 604 B.R. at 162-63.
                                                  8
injunction factors. The Order enforces the automatic stay, which is "self-effectuating, effective

upon the filing of the bankruptcy petition." Id. (citing Gruntz v. County of Los Angeles, 202 F.3d

1074, 1081-82 (9 th Cir. 2000). The Memorandum Opinion does not indicate a ruling in the

alternative or grant additional or separate injunctive relief.

        Even assuming the Order granted injunctive relief, that alone would not provide a basis

for immediate appeal. See In re Alcor Energy, LLC, 2019 WL 6716420 (D. Del. Dec. 10, 2019).

The plain language of the statute "persuasively suggest[ s] that all interlocutory orders, including

injunctions, may only be appealed with leave of court." (Id. at *4 (quoting First Owners' Ass 'n

of Forty Six Hundred v. Gordon Properties, LLC, 470 B.R. 364, 372 (E.D. Va. 2012)); see also

16 Wright & Miller, FEDERAL PRACTICE AND PROCEDURE§ 3926.1 (3d ed. 2017)

("There is no provision for appeal as of right from an injunction order of a bankruptcy judge to

the district court.").

        Thus, in determining finality, the Court adheres to the pragmatic approach required by

the Third Circuit, which supports finding that the Order is not final. The Court' s determination

that the Order is not final under the pragmatic approach is further supported by cases specifically

enforcing the automatic stay.

                 1.      Third Circuit's "Pragmatic Approach" Does Not Support Finality

        True Health argues that the Order is interlocutory by its own terms because it "enjoined

[Defendants] from withholding post-petition Medicare payments owed to True Health pending a

final judgment or the entry of an order terminating the Bankruptcy Court Order." (D.I. 16 at 5-

6). The Order is set to expire upon the entry of a "final judgment." Notwithstanding the terms

of the Order, Defendants contend that the Order is final based upon the "pragmatic approach"

articulated by the Third Circuit in Marvel. Se e In re Marvel Entm 't Grp., Inc., 209 B .R. 832, 83 5



                                                   9
(D. Del. 1997) (Marvel I) , ajf'd in part and rev 'din part on other grounds, 140 F.3d. 463 (3d

Cir. 1998) (Marvel JI). Under this approach, in determining whether bankruptcy court orders are

final and appealable, courts consider factors such as '" the impact of the order on the assets of the

estate, the preclusive effect of a decision on the merits, the need for additional fact-finding on

remand, and whether the interests of judicial economy will be furthered ."' Marvel II, 140 F .3d.

at 470 (quoted citation omitted).

       According to Defendants, these factors weigh in favor of finality. Defendants argue that

the Order "granted the principal relief sought in the Complaint" by "declaring that CMS violated

the stay and enjoining CMS from continuing to withhold payments." (D.I. 23 at 5-6).

Defendants further argue that the Order has completed or nearly completed its impact on the

estate, as CMS has turned over money to True Health, and True Health has now stopped

providing services. (Id.) "Other than for damages and fees, additional fact-finding in the case

appears unnecessary. " (Id. at 6). Conversely, True Health argues that Marvel is distinguishable

from this case

       In Marvel, the debtors attempted to prevent bondholders from voting pledged shares of

the debtor, and the bankruptcy court concluded that the bondholders could not exercise their

voting rights without relief from the automatic stay. 209 B.R. at 835. The bondholders

appealed, but also moved for stay relief in the bankruptcy court. See id. at 836. On appeal, the

district court concluded, among other things, that the bankruptcy court's order should be

construed as final and immediately appealable. See id. The district court reasoned that, if it did

not hear the appeal on the discrete legal issue, the bankruptcy court would need to conduct a

hearing on the bondholders' request for stay relief based upon the same record already before the

district court. See id. The court found that it made more sense to hear the appeal and save



                                                 10
judicial time and resources than to have the bankruptcy court conduct a hearing regarding an

issue that the district court could fully resolve on appeal. See id.

       The Court agrees with True Health that the facts of this case are distinguishable. Here,

the adversary proceeding in which _the Order was entered remains pending, and True Health' s

complaint has yet to be fully and finally adjudicated. At least one of the issues presented on

appeal - whether Defendants' actions fit within the narrow police power exception to the

automatic stay under 11 U.S.C. § 362(b)(4) - requires a fully-developed factual record regarding

the purpose of Defendants' withholding of Medicare payments from True Health in bankruptcy.

Defendants concede that it is their burden to demonstrate that the exception applies, and they

also acknowledge that, based upon their agreement, the Bankruptcy Court did not hold an

evidentiary hearing to establish the factual basis for their argument. It would be premature for

the Court to accept an appeal of that issue before the Bankruptcy Court has had the opportunity

to fully develop the factual record on whether Defendants can show that their withholding of

Medicare payments is for the purpose of preventing fraud as opposed to protecting their

pecuniary interests as a large unsecured creditor in this bankruptcy case. It is far more practical

for this Court to permit the Bankruptcy Court to conclude the adversary proceeding after

developing a more fulsome record before considering any appeal. See Gillette v. Prosper, 858

F.3d 833 , 838 (3d Cir. 2017). The Marvel factors do not weigh in favor of finality here.

               2.      Case Law Supports that the Order Is Interlocutory

       Defendants argue that whether the Order is a final order depends on "the issue of the stay

violation." (D.I. 23 at 4). Defendants then broadly contend that any orders "related to the

automatic stay" are immediately appealable. Id. However, the cases relied upon by Defendants

do not support that overly broad contention. Instead, those cases address the different issue of



                                                  11
whether orders granting or denying relief from the automatic stay are immediately appealable.

See Rajala v. Gardner, 709 F.3d 1031 , 1034 (10th Cir. 2013) ("The grant or denial ofrelieffrom

an automatic stay is generally an appealable final order."); US. v. Nicolet, Inc., 857 F.2d 202,

203 (3d Cir. 1988) ("in bankruptcy cases an order lifting the . .. automatic stay is appealable . . .

and a denial ofrelief from the stay may also be appealable."). Notably, in Nicolet, the Third

Circuit stated:

       We caution, as we have on other occasions, that even in bankruptcy appeals the concept
       of finality is not open-ended. Orders that do not fully adjudicate a specific adversary
       proceeding or that require further factual development are governed by the ordinary
       finality precepts of routine civil litigation.

Nicolet, 857 F.3d at 206-07.

        Here, the Bankruptcy Court Order did not fully adjudicate True Health' s adversary

proceeding. Thus, "the ordinary finality precepts" recognized in Nicolet govern this Court's

analysis. It is undisputed that the adversary proceeding is still pending and True Health's request

for damages has not been adjudicated. Moreover, Defendants never requested relief from the

automatic stay and the Bankruptcy Court did not grant or deny relief from the automatic stay.

Instead, the Bankruptcy Court found that Defendants' post-petition withholding of Medicare

payments violated the automatic stay and, therefore, it enforced the automatic stay, directed

Defendants to release withheld post-petition Medicare payments to True Health, and continue

making payments until the earlier of the Court' s entry of a final judgment in the adversary

proceeding or entry of a further order terminating the relief. (See D.I. 16 at 3)

       Unlike orders granting or denying relief from the automatic stay, True Health has cited

cases considering this specific issue in which courts have found that orders finding violations of

the automatic stay are interlocutory. See Campbell v. Countrywide Home Loans, Inc., 545 F.3d

348, 350 (5th Cir. 2008) (recognizing that an order granting partial summary judgment finding a


                                                 12
violation of the automatic stay was interlocutory); In re Lynn-Weaver, 462 B.R. 310,312 (Ban.la.

D. Mass. 2011) (ruling on summary judgment that actions constituting violations of the

automatic stay was interlocutory decision). Likewise, orders enforcing the automatic stay are

interlocutory. See Davidv. Fiddler's Creek, LLC (In re Fiddler 's Creek, LLC), 2010 WL

5060987, * 1 (M.D. Fla. Dec. 6, 2010) (stating that " the circumstances of this particular case do

not warrant the certification of an interlocutory appeal of the Bankruptcy Court's order enforcing

the automatic stay.").

       B.      The Order Does Not Otherwise Satisfy the Criteria of 28 U.S.C. § 1292(b)

       Having determined that the Order is interlocutory, the Court turns to a consideration of

whether the Court should grant leave to appeal the Order. Pursuant to Federal Rule of

Bankruptcy Procedure 8004(d), the Court may construe Defendants' Notice of Appeal as a

motion for leave to appeal an interlocutory order. Section 158(a) does not identify the standard

district cowts should use in deciding whether to grant such an interlocutory appeal. See id.

"Typically, however, district courts follow the standards set forth under 28 U.S.C. § 1292(b),

which govern interlocutory appeals from a district court to a court of appeals." In re AE

Liquidation, Inc. , 451 B.R. 343, 346 (D. Del. 2011). 4

       Under the standards of§ 1292(b), an interlocutory appeal is permitted only when the

order at issue (1) involves a controlling question of law upon which there is (2) substantial

ground for difference of opinion as to its correctness, and (3) if appealed immediately, may

materially advance the ultimate termination of the litigation. See 28 U.S.C. § 1292(b); Katz v.




4
  See also In re Philadelphia Newspapers, LLC, 418 B.R. 548, 556 (E.D. Pa. 2009) ("Based upon
the decision of the Third Circuit in Bertoli v. D'Avella (In re Bertoli), 812 F .2d 136, 139 (3d Cir.
1987), courts within this Circuit confronted with the decision whether to grant leave to allow an
interlocutory appeal are informed by the criteria in 28 U.S.C. § 1292(b)").

                                                 13
Carte Blanche Corp. , 496 F.2d 747, 754 (3d Cir. 1974). Entertaining review of an interlocutory

order under § l 292(b) is appropriate only when the party seeking leave to appeal "establishes

exceptional circumstances [to] justify a departure from the basic policy of postponing review

until after the entry of final judgment." In re Del. & Hudson Ry. Co., 96 B.R. 469, 472-73 (D.

Del. 1989), aff'd, 884 F.2d 1383 (3d Cir. 1989). In part, this stems from the fact that

"[p]iecemeal litigation is generally disfavored by the Third Circuit." In re SemCrude, L.P., 2010

WL 4537921, at *2 (D. Del. Oct. 26, 2010) (citing In re White Beauty View, Inc ., 841 F.2d 524,

526 (3d Cir. 1988)). Further, leave for interlocutory appeal may be denied for "entirely unrelated

reasons such as the state of the appellate docket or the desire to have a full record before

considering the disputed legal issue." Katz, 496 F.2d at 754.

       With respect to the first two factors, a controlling question oflaw is one that (1) "would

be reversible error on final appeal," or (2) is "serious to the conduct of the litigation, either

practically or legally." Id. at 755. "[O]n the practical level, saving of time of the district court

and of expense to the litigants [has been] deemed ... to be a highly relevant factor." Id. (internal

citation omitted). The "controlling question of law" also must be one as to which there is

"substantial ground for difference of opinion." 28 U.S.C. § 1292(b). This calls for more than

mere disagreement with the ruling of the bankruptcy court. To satisfy this standard, "the

difference of opinion must arise out of genuine doubt as to the correct legal standard." Hulmes v.

Honda Motor Co., 936 F. Supp. 195,208 (D.N.J. 1996), aff'd, 141 F.3d 1154 (3d Cir. 1998); see

also In re Physiotherapy Holdings, Inc., 2017 WL 6524524, at *6 (D. Del. Dec. 21 , 2017)

(same). Conflicting and contradictory opinions can provide substantial grounds for a difference

of opinion. White v. Nix, 43 F.3d 374, 378 (8 th Cir. 1994). The absence of controlling law on a

particular issue can constitute substantial grounds. Chase v. Manhattan Bank v. Iridium Africa



                                                  14
Corp. , 324 F. Supp. 2d 540, 545 (D. Del. 2004). This factor is also met when "the bankruptcy

court's decision is contrary to well-established law. " Marvel, 209 B.R. at 837 .

       Defendants assert that "this appeal tests whether the Order should be reversed because it

exceeded the Bankruptcy Court' s jurisdiction or misconstrued the scope of the [Bankruptcy]

Code ' s automatic stay or its police and regulatory powers exception." (D.1. 23 at 9). Thus, at

least one of the issues presented on appeal - whether Defendants' actions fit within the narrow

police and regulatory power exception to the automatic stay under 11 U.S .C. 362(6)(4) - requires

a fully -developed factual record regarding the purpose of Defendants' withholding of Medicare

payments from True Health. Prior to the hearing on True Health' s preliminary injunction

motion, the parties agreed that they would not need a full evidentiary hearing. (See D.I. 9 at 4).

Based on that agreement, Defendants argue that the Bankruptcy Court refused to admit a

declaration 5 which would have supported their ongoing fraud allegations. (Id.) True Health

argues that whether Defendants ' actions fit within the police and regulatory power exception is a

question of fact that can only be resolved by the Bankruptcy Court after a proper evidentiary

record is laid. Defendants concede that additional fact finding is required in order to full y

adjudicate the adversary proceeding. (See D.I. 23 at 6). See Katz, 496 F.2d at 754 (leave for

interlocutory appeal may be denied for "entirely unrelated reasons such as .. . the desire to have a

full record before considering the disputed legal issue."); Turner v. Frascella Enters. (In re



5
  On July 2, 2019, True Health filed Tru e Health Diagnostics, LLC v. Alex M Azar, IL Civ.
Action No. 9:19-CV-00110-MJT, in U.S. District Court for the Eastern District of Texas (the
Texas PI Case), seeking to enjoin CMS from implementing the 2019 Fraud Suspension. As part
of these proceedings, CMS provided a declaration from a Special Agent of the OIG of HHS ,
explaining that the government was actively investigating credible allegations against True
Health of ongoing fraud. After the court initially granted True Health a TRO on July 8, 2019,
the court held an evidentiary hearing on July 17, 2019, and then it denied the preliminary
injunction for lack of jurisdiction, lifted the TRO, and dismissed the complaint on July 22, 2019.
CMS immediately resumed suspending payment under the 2019 Fraud Suspension.
                                                 15
Frascella Enters.), 388 B.R. 619, 623-24 (Bankr. E.D. Pa. 2008) (" It is without question that

issues of fact are not an appropriate basis for an interlocutory appeal.") A fact-intensive inquiry

is not appropriate for interlocutory appeal.

       Regarding the third factor, whether immediate appeal will materially advance the

litigation, the only argument contained in the briefs is True Health ' s mootness argument. True

Health notes that Defendants' motion to dismiss the adversary proceeding, if successful, would

render this appeal moot, and that cessation of its business following the sale also would render

the appeal moot. Defendants disagree, arguing that the appeal is not moot by virtue of any of

these circumstances because CMS has paid the Debtors millions of dollars which could still be

returned pending administrative review by the proper agency. The Court agrees that the

potential for mootness counsels against a premature appeal of the interlocutory Order. Even

assuming that Defendants are correct, and none of these circumstances will render the appeal

moot, allowing the Bankruptcy Court to develop a full factual record prior to deciding other legal

issues raised on appeal will avoid piecemeal litigation.

       Finally, because an interlocutory appeal represents a deviation from the basic judicial

policy of deferring review until after the entry of final judgment, the party seeking leave to

appeal an interlocutory order must also demonstrate that exceptional circumstances exist. See In

re Advanced Marketing Services, Inc., 2008 WL 5680878 (D. Del. Apr. 3, 2008). "Interlocutory

appeal is meant to be used sparingly and only in exceptional cases where the interests cutting in

favor of immediate appeal overcome the presumption against piecemeal litigation." AE

Liquidation, 451 B.R. at 349 (internal quotation marks omitted). Defendants contend that the

Court should grant leave to appeal because of the "exceptional circumstances" presented by this

case. (D.I. 23 at 9). Defendants allege that the Bankruptcy Court Order " is forcing CMS to



                                                 16
  make Medicare payments on a daily basis, despite ongoing criminal and civil investigations into

  credible allegations that [True Health] is engaging in Medicare fraud ." Id. Because it has

  completed the sale of its business and is no longer operating, True Health contends that "it is

  impossible for it to be engaging in Medicare fraud as Defendants suggest." (D.I. 30 at 7).

  Moreover, "any obligation to make 'Medicare payments on a daily basis' will have likely

  expired by the time the Court decides this appeal." (Id.) Thus, True Health argues, there are no

  exceptional circumstances warranting leave to appeal. It appears that an ongoing harm has

  stopped, meaning that True Health's argument carries more weight.

          The Court does not find any "circumstance or reason that distinguishes this case from the

  procedural norm and establishes the need for immediate review." In re Magic Rests., Inc., 202

  B.R. 24, 26-27 (D. Del. 1996).

  IV.     CONCLUSION

          For the reasons explained above, the Order is interlocutory, and Defendants have not

, persuaded the Court to permit immediate appeal pursuant to the factors set forth in§ 1292(b).

  The Court will grant Defendants ' Motion for Leave to file a Surreply and will grant True

  Health's Motion to Dismiss. A separate order shall be entered.




                                                       Isl Richard G. Andrews
                                                       United States District Judge




                                                  17
